DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,649,714. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the pending application are broader than the claims in the patents. In re Van Ornum and Stang, 214 USPQT61, broad claims in the pending application are rejected as obvious double patenting over previously patented narrow claims. For example, claim 1 of the pending application is the same as the claim 7/6/1 of the patent, except claim 1 in the pending application does not require the limitations of the claims of the patent of extracting and measuring a frequency component, the reference data oscillating at the frequency, providing guide data, and generating a stimulation, claim 8 of the pending application is the same as the claim 8/1 of the patent, except claim 8 in the pending application does not require the limitations of the claims of the patent of extracting and measuring a frequency component, the reference data oscillating at the frequency, and providing guide data, claim 9 of the pending application is the same as the claim 9/1 of the patent, except claim 9 in the pending application does not require the limitations of the claims of the patent of the reference data oscillating at the frequency, and providing guide data, claim 10 of the pending application is the same as the claim 9/1 of the patent, except claim 10 in the pending application does not require the limitations of the claims of the patent of the reference data oscillating at the frequency, and providing guide data. The reception unit, filter unit, search unit, output data generation unit and measurement unit of claim 10 in the pending application are implicitly taught in the claim 9/1 of the patent by the fact that the data apparatus of claim 9/1 performs the functions of receiving auditory data, removing [filtering] noise, searching a database, generating output data and measuring a frequency and amplitude. In addition, claim 2 of the pending application corresponds to claim 7 of the patent; claim 3 of the pending application corresponds to claim 2 of the patent; claim 4 of the pending application corresponds to claim 3 of the patent; claim 5 of the pending application corresponds to claim 4 of the patent; claim 6 of the pending application corresponds to claim 1 of the patent; claim 7 of the pending application corresponds to claim 5 of the patent; claim 12 of the pending application corresponds to claim 12 of the patent; claim 11 of the pending application corresponds to claim 2/1 of the patent, the spectrum analysis unit of claim 11 in the pending application is implicitly taught in the claim 2/1 of the patent by the fact that the data apparatus of claim 2/1 performs the functions of comparing spectrums and determining similarity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the output unit" in line 12. There is insufficient antecedent basis for the limitation in the claim. It is unclear to what output unit the limitation is referring to, since “an output unit” has not been previously established, thus the metes and bounds of the claim are unclear as to what generates a second output data. Examiner presumes applicant intended the limitation “the output unit” to be “the output data generation unit”, and is interpreted as such.  Appropriate correction is required.
Claim 11 depends directly from claim 10, does not resolve the indefiniteness, and is rejected for the same reason as claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6 – 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dayal (U.S. Patent Application Publication 2016/0210834) in view of Choi et al. (U.S. Patent Application Publication 2014/0184801) hereinafter Choi.

Regarding Claim 1, Dayal discloses:
A data output method (para 0024 – 144: method to output alert notification based on surrounding audio/visual environment) comprising:
receiving, by a data output apparatus (para 0076-79: wearable smart device), unit-time or unit-size auditory data which are generated around a user and detected via a first apparatus (para 0076-79, 0131: wearable smart device receives auditory data captured for the time the auditory data is occurring [unit-time] in the environment around the user of the smart device, the auditory data detected by a microphone [first apparatus] of the smart device);
removing noises from the auditory data (para 0080: the smart device filters out [removes] ambient noise from the received auditory data in order to determine if audio data exists that requires notification output, auditory data is further filtered to isolate audio associated with an alert condition such as a hazard);
searching a database on the basis of the auditory data to find reference data (para 0080, 0084-86, 0106-112: the auditory data is further examined to determine a frequency component included in the auditory data such as may be associated with a hazard; base frequency or harmonic frequency of the auditory data are isolated in order to make a subsequent comparison to measure frequency; the isolated frequency of the auditory is compared to [searching] data in memory of the smart device such as database Fig. 6 of various auditory data and associated reference data associated with various hazards in order to determine if the frequency of the auditory data [on the basis of the auditory data] matches a frequency [reference data] in the database);
generating first output data providing semantic data included in the reference data (para 0089-90, 0108, Fig. 4 element 422: feedback data is generated for the user of the smart device, the feedback data including data related [semantic] to the determined hazard such as speech data or image data describing/identifying the hazard is provided [generated] via the speaker or display, as well as generating vibration/haptic data);
providing an output control signal for transmitting the first output data (para 0089-90, 0108: the various data required to drive a speaker, display and vibration unit implicitly teaches an output control signal transmitted to the speaker, display and vibration unit in order for them to be able to output the generated data.);
receiving at least one piece of sensing data via a second apparatus different from the first apparatus (para 0081-82; 0108, 0129-130: the smart device receives image data [sensing data] of an object, such as a motorized vehicle, within the surrounding environment from its camera [second apparatus different from the first apparatus]).
Dayal does not explicitly disclosed detecting an action included in the sensing data by analyzing the sensing data; and
additionally generating second output data corresponding to the action,
wherein, in the detecting of the action, an action corresponding to a movement of an object moving or approaching at a velocity equal to or greater than a preset velocity is detected from the sensing data.
However, in a related field of endeavor (i.e analyzing image data to detect an action and generate corresponding data) Choi teaches (para 0179-180) an operation of recognizing in the image from the camera a mobile object [detecting an action] based on a movement detection algorithm [analyzing the sensing data] and further teaches (para 0181) based on recognizing the dangerous moving object in the image [corresponding to the action] outputs guidance information [generating second output data], and further teaches (para 0180) the mobile object detected in the image corresponds to movement of the object and determines the object is moving at a speed over a predetermined threshold value [greater than a preset velocity] [action corresponding to a movement of an object moving or approaching at a velocity equal to or greater than a preset velocity is detected from the sensing data]. In addition, Dayal teaches (para 0130) analysis of the image data to determine a potential hazard of an object within the image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Choi to Dayal’s smart device to allow the smart device to determine the object is moving, as suggested by Daval (para 0130) by determination the object is getting closer, and determination the speed of the object in the image exceeds a threshold, thus providing an enhanced user interface by determining additional details about an object captured in an image in the vicinity of the user related to a dangerous object (Choi para 0180-181) by utilizing additional information to verify the determination that the object indeed indicates a hazard requiring the user be notified (Choi para 0181).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein before the generating of the semantic data, the data output method further comprises comparing a first spectrum of the auditory data with a second spectrum of the reference data to determine whether the first and second spectrums are similar to each other to an extent equal to or greater than a preset similarity degree (Daval para 0084-85, 0109-11, Fig. 4: before feedback data is generated at 422, the smart device compares frequency patterns [first spectrum] of the auditory data to frequency patterns [second spectrum] of the various auditory data in the database to determine if there is a match [similar to each other to an extent equal to or greater than a preset similarity degree], a match sets an extent equal to a preset similarity degree.), wherein only when the first and second spectrums are similar to each other to an extent equal to or greater than the preset similarity degree, the semantic data included in the reference data is generated (Daval para 0084-85, 0109-11, Fig. 4: only if there is a match, Fig. 4 decision 416, is the feedback data generated for output at Fig. 4 element 422).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the auditory data detected via the first apparatus are data generated by at least one of an electronic device, a human, the object, and an animal around the user (para 0079, 0129, Fig. 6: the auditory data detected by the microphone of the smart device is generated by the object, such as the motorized vehicle, in the vicinity of the user).

Regarding Claim 6, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein after the generating of the first output data, the method further comprises generating third output data providing guide data linked to the reference data (Daval para 0089: after generating the feedback describing the hazard that is output for the user, navigation instructions are output [generating third output data providing guide data] for the user to navigate around the hazard [linked to the reference data]).

Regarding Claim 7, in addition to the elements stated above regarding claim 6, the combination further discloses:
wherein the guide data correspond to a follow-up reaction that the user makes when recognizing the auditory data (Dayal para 0089-90, 0108: the generated data in the form of the direction and instructions [guide data] to the user to navigate around [follow-up reaction] the determined hazard, for example in which direction the user should move which is based on the feedback data describing/identifying the hazard which allows the user to recognize what the captured auditory data represents on which the direction and instructions are based).

Regarding Claim 8, Dayal discloses:
A data output method (para 0024 – 144: method to output alert notification based on surrounding audio/visual environment) comprising:
receiving, by a data output apparatus (para 0076-79: wearable smart device), unit-time or unit-size auditory data which are generated around a user and detected via a first apparatus (para 0076-79, 0131: wearable smart device receives auditory data captured for the time the auditory data is occurring [unit-time] in the environment around the user of the smart device, the auditory data detected by a microphone [first apparatus] of the smart device);
removing noises from the auditory data (para 0080: the smart device filters out [removes] ambient noise from the received auditory data in order to determine if audio data exists that requires notification output, auditory data is further filtered to isolate audio associated with an alert condition such as a hazard);
searching a database on the basis of the auditory data to find reference data (para 0080, 0084-86, 0106-112: the auditory data is further examined to determine a frequency component included in the auditory data such as may be associated with a hazard; base frequency or harmonic frequency of the auditory data are isolated in order to make a subsequent comparison to measure frequency; the isolated frequency of the auditory is compared to [searching] data in memory of the smart device such as database Fig. 6 of various auditory data and associated reference data associated with various hazards in order to determine if the frequency of the auditory data [on the basis of the auditory data] matches a frequency [reference data] in the database);
generating first output data providing semantic data included in the reference data (para 0089-90, 0108, Fig. 4 element 422: feedback data is generated for the user of the smart device, the feedback data including data related [semantic] to the determined hazard such as speech data or image data describing/identifying the hazard is provided [generated] via the speaker or display, as well as generating vibration/haptic data);
providing an output control signal for transmitting the first output data (para 0089-90, 0108: the various data required to drive a speaker, display and vibration unit implicitly teaches an output control signal transmitted to the speaker, display and vibration unit in order for them to be able to output the generated data.);
receiving at least one piece of sensing data via a second apparatus different from the first apparatus (para 0081-82; 0108, 0129-130: the smart device receives image data [sensing data] of an object, such as a motorized vehicle, within the surrounding environment from its camera [second apparatus different from the first apparatus]);
detecting a source generating the auditory data of the source by using the sensing data (para 0129: the image data is also used to determine [detect] the object corresponding to the auditory data detected by the microphone is a motorized vehicle [source]).
Dayal does not explicitly disclosed detecting a movement of the source using the image data and additionally generating second output data corresponding to the movement of the source.
However, in a related field of endeavor (i.e analyzing image data to detect movement of a source and generate corresponding data) Choi teaches (para 0179-180) an operation of recognizing in the image from the camera a mobile object based on a movement detection algorithm [detecting a movement of the source using the image data] and further teaches (para 0181) based on recognizing the dangerous moving object in the image outputs guidance information [generating second output data corresponding to the movement of the source], and further teaches (para 0180) the mobile object detected in the image corresponds to movement of the object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Choi to Dayal’s smart device to allow the smart device to determine the motorized vehicle is moving using the image data, as suggested by Daval (para 0130) by determination the object is getting closer, thus providing an enhanced user interface by determining additional details about an object captured in an image in the vicinity of the user related to a dangerous object (Choi para 0180-181) by utilizing additional information to verify the determination that the object is moving and indeed indicates a hazard requiring the user be notified (Choi para 0181).

Claim 12 is rejected under the same grounds stated above for Claim 1. The combination (Dayal para 0029-30) teaches the computer readable medium storing program instructions executed by the processor 111 of smart device to perform the method of claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dayal in view of Choi in further view of Heubel et al. (U.S. Patent Application Publication 2011/0102160) hereinafter Heubel.

Regarding Claim 5, in addition to the elements stated above regarding claim 1, the combination does not explicitly disclose:
wherein the semantic data comprise a text extracted from the auditory data or at least one of emotions extracted from the auditory data.
However, in a related field of endeavor (i.e. semantic data comprising text extracted from speech/voice) Heubel teaches (paragraphs 0043-46) the data that is generated for output, that is related to [semantic data] the audio signal characteristic, is based on recognizing [extracted] a word [text] in the detected audio data. In addition, Dayal teaches (para 0079) the microphone detected audio including speech. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Heubel to the combination to provide audio detection to extract a word from the audio data, allowing the data that is output to the user related to the audio captured in the vicinity of the user to be based on a word associated with the audio data (Heubel para 0045), thus providing an enhanced user experience by allowing consideration that any type of audio data, such as speech data, detected by the microphone may potentially be associated with a hazard, such as the sound of a group of people (Daval para 0079), thus allowing a wider variety of potential hazards to be considered.

Conclusion
Claim 2 has no prior art rejection, the claim is not taught by or obvious over the prior art and would be allowable if rewritten in independent form including all of its limitations and all limitations of its base claim and any intervening claims and if a Terminal Disclaimer is submitted to address the Double Patenting rejections, as set forth in this Office action.
Claim 9 – 11 have no prior art rejection, the claims are not taught by or obvious over the prior art as independent claims provide for the apparatus to receive auditory data over time, remove noises from the auditory data, search of a database to find reference and semantic data based on the auditory data, generating semantic data for output, and generating and transmitting additional output data corresponding to the movement of a source generating the auditory data by using the frequency and amplitude measured/extracted from the auditory data to measure movement of the source generating the auditory data and would be allowable if the claims are rewritten to overcome the rejections under 35 USC § 112 and if a Terminal Disclaimer is submitted to address the Double Patenting rejections, as set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653     
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653